PER CURIAM.
Judgment upon default was entered against appellant, and she moved for an order setting it aside and for leave to answer. The motion was based upon certain affidavits to the effect that judgment was entered without her.knowledge and without notice to her, and contrary to an agreement between her agent and the respondent. The motion was based upon certain affidavits to which counter affidavits were filed. The court decided the motion adversely to appellant and based its decision upon the ground that her position as to the agreement and notice was not sustained.
It is unnecessary to discuss the affidavits. It is sufficient to say that the order was purely discretionary with the trial court, and we cannot find -that its discretion was abused in denying the motion.
Order affirmed,